 1   Steven Plesser, State Bar No. 161615
     ROTHSCHILD WISHEK & SANDS LLP
 2   765 University Avenue
     Sacramento, CA 95825
 3   Telephone: (916) 444-9845
     Facsimile: (916) 640-0027
 4   Email: splesser@rwslaw.com
 5   Attorneys for Defendant
     GLORIA HARRIS
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA                                   Case No.: 2:16-CR-0199 GEB
12                     Plaintiff,                               STIPULATION REGARDING
                                                                EXCLUDABLE TIME PERIODS UNDER
13            vs.                                               SPEEDY TRIAL ACT; [PROPOSED]
                                                                FINDINGS AND ORDER
14   KIONI DOGAN, et. al,
                                                                Date: May 17, 2019
15                     Defendant.                               Time: 9:00 a.m.
                                                                Judge: Hon. Garland E. Burrell
16
                                                           /
17
            IT IS HEREBY STIPULATED by and between defendants Gloria Harris and
18
     Lavonda Bailey, by and through their undersigned defense counsel, and the United States
19

20   of America, by and through its counsel, Christopher Hales, Assistant United States
21   Attorney, that the status conference currently set for May 17, 2019 should be continued
22
     until August 16, 2019, and to exclude time between May 17, 2019 and August 16, 2019,
23
     under Local Code T4.
24

25          The parties agree and stipulate, and request that the Court find the following:
26
                 1. The government has provided discovery associated with this case, which is
27

28                    voluminous - i.e. approximately 14,000 pages, plus media materials, to
                                                                1
     Vanwinkle, Thomas/Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; [Proposed] Findings and Order
 1                    defense counsel. Counsel for Harris was substituted in for original counsel
 2
                      and has not been counsel of record the entire time since the filing of the
 3
                      indictment and thus have had more limited time to prepare.
 4

 5               2. Given the volume of discovery, defense counsel for defendants require
 6
                      additional time to review the discovery in this matter, to consult with their
 7
                      respective clients and to conduct any necessary investigation and research
 8

 9                    related to the charges, to evaluate possible settlement, to continue in

10                    settlement negotiations – which are ongoing, and to otherwise prepare for
11
                      trial.
12

13               3. Counsel for defendants believe that failure to grant the above-requested

14                    continuance would deny counsel the reasonable time necessary for effective
15
                      preparation, taking into account the exercise of due diligence.
16

17               4. The government is unopposed to the requested continuance.

18
                 5. Based on the above-stated findings, the ends of justice served by continuing
19
                      the case as requested outweigh the interest of the public and the defendant in
20
21                    a trial within the original date prescribed by the Speedy Trial Act.

22
                 6. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
23
                      3161, et seq., within which trial must commence, the time period of May 17,
24

25                    2019 to August 16, 2019, inclusive, is deemed excludable pursuant to 18

26                    U.S.C. section 3161(h)(7)(A), B(iv)[Local Code T4] because it results from
27
                      a continuance granted by the Court at counsel’s request on the basis of the
28
                                                                  2
     Harris, Gloria /Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; [Proposed] Findings and Order
 1                    Court’s finding that the ends of justice served by taking such action outweigh
 2
                      the interest of the public and the defendant in a speedy trial.
 3

 4               7. Nothing in this stipulation and order shall preclude a finding that other

 5                    provisions of the Speedy Trial Act dictate that additional time periods are
 6
                      excludable from the period within which a trial must commence.
 7
             IT IS SO STIPULATED.                            Respectfully submitted,
 8

 9
     Dated: May 9, 2019                                      /s/ Steven B. Plesser
10                                                           STEVEN B. PLESSER
                                                             Attorney for Gloria Harris
11

12   Dated: May 9, 2019                                      /s/ Steven B. Plesser for:
                                                             For CHRISTOPHER HALES
13                                                           Assistant U.S. Attorney
14                                                           Attorney for the United States

15
     Dated: May 9, 2019                                      /s/ Steven B. Plesser
16
                                                             For ROBERT WILSON
17                                                           Attorney for Lavonda Bailey
18

19
                                           FINDINGS And ORDER
20
21
             IT IS SO FOUND AND ORDERED.
22

23           Dated: May 10, 2019

24

25

26
27

28
                                                                  3
     Harris, Gloria /Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; [Proposed] Findings and Order
